DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claim(s) 6, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0075394 A1 Huang et al in view of USPN 9,219,870 B1 Mills et al.
2:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 14.
3:	As for Claim 10, Huang et al further teaches in Paragraph [0007 and 0029] and depicts in Figure 3 wherein the original color space comprises a cyan, magenta, yellow, and green (CMYG) color space, and the target color space comprises a red, green, and blue (RGB) color space.
4:	As for Claim 14, Huang et al depicts in Figure 3 and teaches in Paragraph [0024] A terminal comprising: at least one processor (300); and an image sensor configured to output an original mosaic pattern image of an original color space (CMYG), wherein the at least one processor (300) is configured to: obtain a preprocessed mosaic pattern image (CMYG) by performing image signal preprocessing (upgrading pixel depth) on the original mosaic pattern image output by the image sensor (Paragraph [0027]), obtain an original full image of the original color space by demosaicing (305) the preprocessed mosaic pattern image (Paragraph [0028]), obtain a target full image of a target color space (RGB) based on a residual image (output of 305) and based on a color space mapping parameter (linear transformation operation) between the original color space (CMYG) and the target color space (RGB), the color space mapping parameter corresponding to the original full image (Paragraph [0029]), However, Huang et al does not teach obtaining a target mosaic pattern image of the target color space by performing downsampling on the target full image.
Mills et al depicts in Figure 4 and teaches on Column 1, Lines 33-61 and Column 10, Lines 32-55 obtaining a target mosaic pattern image (output of 430) of the target color space (RGB) by performing downsampling (reduction in resolution) on the target full image. Mills et al teaches it is advantageous to generate a reduces resolution remosaic RGB image for the output in order to generate a reduction in data provided by the input rescale module may allow the ISP to produce high-quality output at reduced resolution (for example, for video formats or smaller-resolution still images) from a high-pixel-count photosensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a target mosaic pattern image (output of 430) of the target color space (RGB) by performing downsampling (reduction in resolution) on the target full image as taught by Mills et al to the output image of Huang et al in order to produce high-quality outputs at reduced resolution.
Allowable Subject Matter
Claims 1-5, 12 and 13 are allowed.
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach obtaining a residual vector of the target color space based on the temporary image and the color space mapping parameter; converting the residual vector to a residual image of the target color space; and obtaining a target full image of the target color space by combining the residual image with the temporary image when taken in combination with all the limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 1, 2022